TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00755-CR


Steven Mejias Pardo, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 55376, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Steven Mejias Pardo seeks to appeal from a judgment of conviction for aggravated
robbery.  The trial court has certified that this is a plea bargain case and Pardo has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The appeal is dismissed.  See id. rule 25.2(d).


				__________________________________________
				David Puryear, Justice
Before Justices Kidd, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   January 15, 2004
Do Not Publish